In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐1212

ACUTE CARE SPECIALISTS II, et al.,
                                                Plaintiffs‐Appellants,

                                  v.


UNITED STATES OF AMERICA,
                                                 Defendant‐Appellee.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
          No. 1:11‐cv‐00465 — Matthew F. Kennelly, Judge. 


   ARGUED SEPTEMBER 7, 2012 — DECIDED AUGUST 22, 2013 


   Before CUDAHY, ROVNER, and TINDER, Circuit Judges.

    TINDER,  Circuit  Judge.  Almost  thirty  years  ago,  the
appellant‐taxpayers entered into partnerships which the IRS
later  determined  engaged  in  little  more  than  tax  avoidance.
The path by which this matter reached our court was convo‐
luted,  but  our  decision  is  straightforward.  We  affirm  the
district court’s holdings that it lacked subject‐matter jurisdic‐
tion  over  the  taxpayers’  claims  that  the  IRS’s  assessments
2                                                        No. 12‐1212

against them were untimely and improperly included penalty
interest  and  that  taxpayers  Joann  and  Joseph  Shanahan’s
refund claim was barred by the statute of limitations. Further‐
more, the district court was not obligated to conduct a full res
judicata analysis before dismissing the taxpayers’ claims. 
                                  I.
    During the 1970s and 1980s, American Agri‐Corp organized
a  number  of  limited  partnerships,  for  which  the  company
served as general partner. American Agri‐Corp solicited high‐
income individuals to serve as limited partners, investing in
the partnerships. These supposed agricultural ventures took
the term “cash crop” literally; the purported purpose of these
partnerships  was  to  invest  in  agricultural  activities—but,
according to the IRS, the real purpose was to shelter the limited
partners’ income from taxation.
   Plaintiff‐appellants  Acute  Care  Specialists  II  (an  entity
composed of physicians in the greater Chicago area), Gregory
Jackson,  Alan  Kaplan,  Anthony  Raccuglia,  and  Joseph
Shanahan were each limited partners in at least one of several
partnerships  that  were  audited  by  the  IRS  during  the  mid‐
1980s.  (The  other  plaintiffs  in  this  case,  the  wives  of  these
individuals, were not limited partners, but are included in this
case because they filed joint tax returns with their husbands.
We  adopt  the  term  “the  taxpayers”  to  refer  to  all  of  the
plaintiff‐appellants in this appeal, unless otherwise noted.)
    Several years later, the IRS concluded that the partnerships
were, essentially, tax‐avoidance schemes. In 1990 and 1991, the
IRS  issued  Final  Partnership  Administrative  Adjusts  for  the
relevant partnerships. These Adjusts stated that the partner‐
No. 12‐1212                                                       3

ships’ activities constituted “a series of sham transactions” and
“lack[ed] economic substance,” and disallowed several listed
farming expenses and other deductions for the 1984 or 1985 tax
years.
   But as it turned out, the issuance of these Adjusts was just
one step in the IRS’s long journey to collect the taxes (along
with  interest  and  penalty  interest)  that  it  determined  these
partners  owed.  Soon  after  the  issuance  of  these  Adjusts,
various partners filed petitions in the Tax Court to challenge
the  IRS’s  determinations.  Specifically,  they  sought  readjust‐
ments of the assessed partnership items pursuant to 26 U.S.C.
§6226.
    The  Tax  Court  consolidated  a  suit  filed  by  one  of  the
partnerships involved in this appeal with six other Tax Court
cases, and consolidated the suits filed by other partnerships
involved  in  this  appeal  with  seventy‐six  other  cases.  Fred
Behrens, an American Agri‐Corp officer and general partner
for  all  of  the  partnerships,  intervened  as  the  tax‐matters
partner for all of the partnerships involved in this case, as well
as for many others. These suits all raised a similar set of issues,
and all of the partnerships involved in this case agreed to be
bound by the Tax Court’s determination of these issues in one
particular case, known as the Test Case Group.
   During the trial, some of the partnerships in the Test Case
Group raised as an affirmative defense the argument that the
limitations period under 26 U.S.C. §6229(a) had expired before
the IRS issued its Final Partnership Administrative Adjusts.
   For one of these Final Partnership Administrative Adjusts,
the  Tax  Court  held  that  the  IRS  action  was  not  time‐barred
4                                                    No. 12‐1212

“because the partnership return … was not a valid return and,
accordingly, did not trigger the statute of limitations.” Agri‐Cal
Venture Assoc. v. Comm’r, 80 T.C.M. (CCH) 295 (2000). For the
other Final Partnership Administrative Adjusts, the Tax Court
held  that  these  IRS  determinations  were  not  time‐barred
“because the partnerships had extended the time for the IRS to
issue” the Adjusts. Id.
    Following  the  conclusion  of  the  Test  Case  Group  trial,
Behrens, acting as tax‐matters partner, reached a contingent
agreement with the IRS regarding all of the disputed partner‐
ship items. The contingent agreement stated that “all partners
would  be  bound  by  the  [Tax  Court’s]  determination  of  the
partnership items” and “expressly consent to the assessment
of interest on the deficiencies in income tax, if any, which are
attributable to the adjustments to the partnership items.” This
agreement was contingent on the consent of all partners. The
partners’  consent  would  be  implied  by  the  absence  of  an
objection to the Tax Court’s entry of decisions.
    Next, the IRS filed motions for entry of decisions in all of
the  cases  involving  partnerships  that  are  relevant  to  this
appeal.  These  motions  stated  that,  as  per  the  contingent
agreements, the IRS would determine the amount of interest to
be assessed on any income tax deficiencies “by way of compu‐
tational adjustment.”
   In July 2001, the Tax Court entered decisions for all partner‐
ships  that  are relevant to this appeal. The  court determined
that  the  partnerships  had  engaged  in  “transactions  which
lacked  economic  substance,”  and  which  “result[ed]  in  a
substantial distortion of income and expense” in each partner’s
No. 12‐1212                                                           5

tax returns. Accordingly, the court concluded that the IRS was
authorized to adjust the partners’ income taxes owed. The IRS
did so, assessing tax, interest, and penalty interest under 26
U.S.C. §6621(c).
    In January 2011, the taxpayers filed suit, alleging that these
assessments were improper. The IRS filed a motion to dismiss.
The  IRS  made  three  arguments  in  its  motion.  First,  the  IRS
argued that the district court did not have jurisdiction to hear
the taxpayers’ claim that the statute of limitations had expired
by the time that the IRS issued its Final Partnership Adminis‐
trative Adjusts. According to the IRS, the taxpayers’ statute‐of‐
limitations argument involved a partnership‐level determina‐
tion, and 26 U.S.C. §7422(h) deprives courts of jurisdiction over
such determinations. Second, the IRS asserted that the assess‐
ment of penalty interest involved a partnership‐level determi‐
nation over which, once again, courts lack jurisdiction. Third,
the IRS argued that taxpayers Joseph and Joann Shanahan’s
claims concerning one of the partnerships in which they were
partners  in  tax  year  1986  was  time‐barred  by  the  six‐month
statute  of  limitations  established  by  26  U.S.C.  §6230(c).  The
district court agreed, granting the IRS’s motion to dismiss, and
the taxpayers appealed.
                                    II.
   We review a district court’s dismissal for lack of subject‐
matter jurisdiction de novo. Apex Digital Inc. v. Sears, Roebuck
&  Co.,  572  F.3d  440,  443  (7th  Cir.  2009).  In  this  review,  we
accept as true the taxpayers’ factual allegations, drawing all
reasonable inferences in their favor. Iddir v. I.N.S., 301 F.3d 492,
496  (7th  Cir.  2002).  In  determining  whether  subject‐matter
6                                                                 No. 12‐1212

jurisdiction  exists,  we  consider  any  evidence  that  has  been
submitted regarding jurisdiction, in addition to the allegations
in the appellant’s complaint. Id. 
                                         A.
   The  taxpayers  first  claim  that  the  district  court  erred  in
construing §7422(h) to bar jurisdiction over their claim that the
IRS and the tax‐matters partner did not agreed to extend the
length of the limitations period, i.e., the period during which
the IRS must file an assessment against a taxpayers or forfeit
the  ability  to  do  so.  (For  simplicity,  we  adopt  the  term  “the
limitations issue” to refer to this matter.)
    The  IRS  argues  that  the  taxpayers’  limitations  claim  is
attributable to partnership items. Since courts are jurisdiction‐
ally barred from hearing taxpayer actions brought for a refund
attributable  to  partnership  items,1  the  IRS  asserts  that  the
district  court  correctly  held  that  it  lacked  subject‐matter
jurisdiction  over  the  taxpayers’  refund  claim.  See  26  U.S.C.
§7422(h) (“No action may be brought for a refund attributable
to partnership items … .”). The taxpayers disagree, asserting

1
    This jurisdictional bar on claims attributable to partnership items has its
roots  in  the  federal  government’s  treatment  of  partnerships  for  tax
purposes. Partnerships do not pay federal income taxes, but still must file
informational  returns.  Individual  partners  then  report  their  shares  of
income from the partnership on their personal income tax returns. To avoid
the inefficiency of requiring the IRS to audit each partner’s tax return when
the  IRS  suspects  a  problem  at  the  partnership  level,  Congress  created  a
unified partnership‐level procedure for auditing and litigating “partnership
items.” See Tax Equity and Fiscal Responsibility Act (TEFRA) of 1982, 26
U.S.C. §§6221–6234. As part of this statutory scheme, §7422 bars courts from
hearing taxpayer claims attributable to partnership items.
No. 12‐1212                                                         7

that  the  limitations  issue  involves  an  “affected  item,”  not  a
partnership item, and that therefore 26 U.S.C. §7422(h) pres‐
ents no jurisdictional bar. Thus, the critical jurisdictional issue
in this portion of the taxpayers’ appeal is whether the limita‐
tions issue is best characterized as a matter attributable to a
partnership item or an affected item.
     Before making this assessment, some background informa‐
tion concerning the limitations period for IRS assessments is
helpful. The IRS generally must make an assessment against a
taxpayer within a three‐year period following the taxpayer’s
filing.  26  U.S.C.  §6501.  Ordinarily,  this  general  three‐year
window also applies to taxes that are attributable to a partner‐
ship item or affected item. See 26 U.S.C. §6229(a) (stating that
the IRS must make the assessment against a partnership within
a three‐year window following either the filing of the partner‐
ship’s tax return or the last day of filing for a taxable year). The
IRS and the taxpayer may agree to an extension of the limita‐
tions  period,  however.  26  U.S.C.  §6229(b).  Specifically,  the
limitations  period  for  IRS  assessments  against  partnerships
may be extended by written agreement between the IRS and
the  tax‐matters  partner  or  any  other  partner  authorized  to
enter  into  such  an  agreement,  provided  that  this  written
agreement  occurs  before  the  expiration  of  the  statute  of
limitations. Id.
    In  the  instant  case,  the  taxpayers  and  the  IRS  contest
whether there was a valid written agreement between the IRS
and the partnerships extending the deadline for specific IRS
assessments that, in the absence of such an agreement, would
be  barred  by the statute  of  limitations. The  taxpayers argue
that the agreement between the tax‐matters partner and the
8                                                       No. 12‐1212

IRS  is  not  valid,  and  that,  therefore,  the  IRS’s  assessments
against  them  is  untimely  under  the  three‐year  window
established in §6229(a). 
    The IRS counters that the very act of determining whether
a validly designated partner agreed in writing on behalf of the
partnership to extend the limitations period requires making
a determination of what the partnership did. In other words,
the IRS’s position is that determining whether a partnership
and  the  IRS  agree  to  extend  the  limitations  period  requires
analysis of a partnership item. Since courts are prohibited from
considering cases brought for a refund attributable to partner‐
ship  items,  the  IRS  contends  that  courts  lack  subject‐matter
jurisdiction over the taxpayers’ claim. See 26 U.S.C. §7422(h).
   In response, the taxpayers assert that the determination of
whether  a  validly  designated  partner  agreed  to  extend  the
limitations period requires a partner‐level assessment. Since
the limitations period established in §6501 starts to run when
an individual partner files his or her tax return, the taxpayers
contend that the determination of whether the partnership’s
tax‐matters partner and the IRS entered into an agreement to
extend the limitations period involves a partner‐level determi‐
nation.  Because  §7422(h)’s  jurisdictional  bar  applies  only  to
partnership items, the taxpayers argue that §7422(h) cannot bar
their claim that the IRS’s assessment against it did not occur
during  the  statutorily  required  three‐year  period  for  such
assessments.
    Stated plainly, all of this is just a long way of saying that
this  portion  of  the  taxpayers’  appeal  turns  on  whether  the
limitations  issue  is  attributable  to  a  partnership  item  or  an
No. 12‐1212                                                           9

affected item—and, hence, whether the subject‐matter jurisdic‐
tional  bar  in  §7422(h)  applies.  Given  the  centrality  of  this
“partnership‐item‐or‐affected‐item” determination, we provide
definitions of these two categories of items before proceeding
to analyze this issue.
    Concerning  partnership  items,  the  relevant  statutory
provision, §7422(h), refers to 26 U.S.C. §6231(a)(3) as defining
partnership  items  for  the  purposes  of  §7422(h)  (with  two
exceptions, neither of which the parties claim apply here). In
turn,  §6231(a)(3)  defines  partnership  items  as  “any  item
required to be taken into account for the partnership’s taxable
year … [that] is more appropriately determined at the partner‐
ship level than at the partner level.” 26 U.S.C. §6231(a)(3). This
definition seems circular to us. Treasury regulations, however,
shed a bit more light. According to these regulations, partner‐
ship items include, inter alia, “the legal and factual determina‐
tions that underlie the determination of the amount, timing,
and  characterization  of  items  of  income,  credit,  gain,  loss,
deduction,  etc.”  26  C.F.R.  §301.6231(a)(3)–1(b).  Because  this
regulation  is  a  reasonable  construction  of  the  ambiguous
§6231(a)(3),  it  is  entitled  to  Chevron  deference.  See  Prati  v.
United  States,  603  F.3d  1301,  1306  (Fed.  Cir.  2010);  Keener  v.
United  States,  551  F.3d  1358,  1362  (Fed.  Cir.  2009);  see  also
Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.
837 (1984).
   Section 6231(a) also provides a definition of affected item:
“The term ‘affected item’ means any item to the extent such
item is affected by a partnership item.” 26 U.S.C. §6231(a)(5).
Affected  items  can  be  thought  of  as  hybrids  of  partnership
items  and  partner  items,  containing  partnership‐item  and
10                                                      No. 12‐1212

partner‐item components. See Duffie v. United States, 600 F.3d
362,  366  (5th  Cir.  2010).  For  example,  a  limited  partner’s
“amount of risk” (a term of art in the Internal Revenue Code)
may involve both a partnership‐item determination of the size
of the partnership’s debt and a partner‐item determination of
the amount of the partnership debt that this limited partner
assumes; hence, this determination is an affected item. See id.;
McGann v. United States, 76 Fed. Cl. 745, 750 (2007).
    With these definitions in mind, we turn to evaluating the
taxpayers’  assertion  that  the  limitations  issue  is  an  affected
item, which  would make  §7422(h)’s prohibition  on suits  for
refunds attributable to partnership items irrelevant. Unfortu‐
nately  for  the taxpayers,  we previously  have held that  such
determinations are decided on the partnership level. In Kaplan
v. United States, we were confronted with the argument that an
agreement between a purported tax‐matters partner and the
IRS extending the IRS’s period for adjusting the partnership’s
taxes was invalid, because the partner that had entered into
this agreement allegedly had lacked the authority to do so. 133
F.3d 469, 473 (7th Cir. 1998). We stated that the validity of the
agreement extending the limitations period was a partnership‐
level determination, despite the fact that an assessment of the
agreement’s validity arguably might require a court to examine
the extent of the authority that the partnership delegated to a
particular partner. Id. We reasoned that since “the underlying
substantive claim concerns the propriety of the adjustments to
the  partnership’s  …  tax  return,”  if  the  appellants  “were  to
succeed in their claim, it would affect the tax liability of all of
[the  partnership’s]  partners.”  Id.  Thus,  the  appellants’  chal‐
No. 12‐1212                                                         11

lenge to the validity of the agreement was a partnership‐level
determination, over which the courts lacked jurisdiction. Id.
   The facts of the instant case are only slightly different from
Kaplan.  The  taxpayers  in  Kaplan  challenged  the  validity  of  a
written  agreement  between  the  partnership  and  the  IRS,
whereas the taxpayers here challenge the existence of such an
agreement.  But  this  is  a  distinction  without  difference  for
purposes of this case, since both claims can be characterized as
challenging the existence of a valid agreement.
     Anticipating the importance of Kaplan to the instant matter,
the taxpayers call our attention to Rhone‐Poulenc Surfactants &
Specialties, L.P. v. Comm’r, 114 T.C. 533, 542 (2000), a Tax Court
case decided after Kaplan and favorably cited by two of our
sister circuits. See AD Global Fund v. United States, 481 F.3d 1351
(Fed.  Cir.  2007);  Curr‐Spec  Partners,  L.P.  v.  Comm’r,  579  F.3d
391,  396–99  (5th  Cir.  2009).  Rhone‐Poulenc  provides  the  Tax
Court’s interpretation of the interaction between §6501, which
provides the maximum‐limitations period within which any
tax  may  be  assessed,  and  §6229(a),  which  provides  the
minimum‐limitations period within which any tax attributable
to partnership items or affected items may be assessed. Rhone‐
Poulenc, 114 T.C. at 542. The Tax Court—and our sister courts
that  have  adopted  its  approach—consider  §6229(a)  not  to
create  a  separate  ceiling  for  a  limitations  period  for  assess‐
ments of partnership‐ and affected‐items, but rather to create
a  floor.  See,  e.g.,  AD  Global  Fund,  481  F.3d  at  1354.  Since
§6229(a)  “contains  no  mandatory  words  establishing  a  time
within which assessments must be made,” this provision on its
own does not establish a separate limitations period. Id.
12                                                      No. 12‐1212

    Without passing judgment on the wisdom of those courts’
interpretation of §6229(a), we note that the taxpayers take this
interpretation a step beyond what those courts stated; we reject
the taxpayer’s proposed extension of Rhone‐Poulenc’s reason‐
ing. The taxpayers argue that, because §6229(a) is “merely a
possible extension” of §6501(a), we ought to consider §6229(a)
as an affirmative defense that the IRS may raise in response to
the taxpayers’ prima facie argument that the IRS’s action is time‐
barred  by  §6501(a).  Essentially,  they  argue  that  whereas
§6501(a) is jurisdictional, §6229(a) is not.
     This is an unusual argument, because the conclusion that
§6501(a) is jurisdictional  but §6229(a)  must  be  raised  by the
government as an affirmative defense does not seem to follow
logically from the taxpayers’ premise, grounded in the Federal
Circuit, Fifth Circuit, and Tax Court’s caselaw, that §6229(a) is
“merely a possible extension” of §6501(a). The taxpayers do not
cite  any  caselaw  to  support  their  logical  leap.  Instead,  they
claim that their argument is “of first impression here.” But that
is  not  quite  accurate.  Other  courts  have  rejected  claims  that
§6229(a) must be raised by the government. See, e.g., Prati, 603
F.3d at 1307 (“[Appellants argue that the] §6229 time extension
is not invoked … unless it is separately asserted by the govern‐
ment. We disagree.”). More generally, various courts outside
of our circuit have rejected the argument “that a refund suit
based on limitations under §6501 is different from a refund suit
based on limitations under §6229.” Rowland v. United States,
Civil  No.  7:07–cv–18–O,  2011  WL  2516170  at  *10  (N.D.  Tex.
June  22,  2011)  (collecting  cases).  We  add  our  voice  to  this
growing choir.
No. 12‐1212                                                         13

    Having rejected the taxpayers’ invitation to interpret §6229
and §6501 in the manner they propose, Kaplan’s logic remains
sound. Because the determination of whether a valid written
agreement exists will affect the entire partnership’s bottom‐
line—i.e., because it is a “legal and factual determination[] that
underlie[s] the determination” of various balance‐sheet items
for tax purposes, 26 C.F.R. §301.6231(a)(3)–1(b)—this determi‐
nation  meets  the  statutory  and  regulatory  definitions  of  a
partnership  item.  See  26  U.S.C.  §6231(a)(3);  26  C.F.R.
§301.6231(a)(3)–1(b).  In  making  this  determination,  we  note
that our practice is consistent with that of several of our sister
circuits,  which  have  determined  that  statute‐of‐limitations
challenges cannot be raised in partner‐level proceedings under
the Tax Equity and Fiscal Responsibility Act (TEFRA) of 1982,
26 U.S.C. §§6221–6234. See, e.g., Keener, 551 F.3d at 1364 (“To
remain  consistent  with  [TEFRA’s]  structure,  the  limitations
claim … should not be litigated in a partner‐level proceeding
because it affects the partnership as a whole.”); Weiner v. United
States,  389  F.3d  152,  156  (5th  Cir.  2004);  Davenport  Recycling
Assocs. v. Comm’r, 220 F.3d 1255, 1260 (11th Cir. 2000); Chimblo
v. Comm’r, 177 F.3d 119, 125 (2d Cir. 1999); Williams v. United
States, 165 F.3d 30 (6th Cir. 1998) (unpublished table decision).
    Because the taxpayers’ claims in this part of its appeal are
attributable to a partnership item, courts lack subject‐matter
jurisdiction  to  hear  them  under  §7422(h).  Accordingly,  we
affirm the district court’s dismissal for want of jurisdiction.
                                  B.
   Second, the taxpayers challenge the district court’s determi‐
nation that §7422(h) provides a jurisdictional bar to their claim
14                                                      No. 12‐1212

that the IRS improperly assessed penalty interest. The taxpay‐
ers  note  that  penalty  interest  is  an  affected  item  under
§6231(a)(5)—a  statement  with  which  the  IRS  agrees.  The
taxpayers argue that, since penalty interest is not a partnership
item,  §7422(h)’s  prohibition  on  actions  brought  for  refunds
attributable to partnership items  does  not  apply. Thus,  they
conclude that the district court erred in holding that it lacked
subject‐matter  jurisdiction  over  their  claim  that  the  IRS’s
assessment of penalty interest against them was improper. In
response, the IRS argues that, although the taxpayers’ penalty‐
interest claim concerns an affected item, this claim is at least in
part  attributable  to  partnership  items,  and  hence,  §7422(h)
applies.  See  26 U.S.C.  §7422(h) (barring courts from hearing
suits brought for refunds that are “attributable to partnership
items” (emphasis added)).
    We agree with the IRS’s position. To determine whether an
assessment  of  penalty  interest  is  appropriate,  a  court  first
would have to determine whether tax‐motivated transactions
occurred,  i.e.,  whether  the  partnerships  engaged  in  transac‐
tions  that  lacked  economic  substance.  In  the  particular  case
before  us,  a  court  also  would  have  to  answer  the  slightly
different  question  of  whether  the  partnerships’  agreements
with  the  IRS  established  that  tax‐motivated  transactions
occurred. The taxpayers do not suggest how the answers to
these questions could differ among partners in a given partner‐
ship;  it  is  difficult  to  imagine  how  they  could.  Thus,  these
determinations are more appropriately made at the partner‐
ship level, not at the partner level. 
    Treasury  regulations  are  consistent  with  this  basic  logic,
classifying the  determination of  whether  a transaction lacks
No. 12‐1212                                                      15

economic  substance  as  a  partnership  item.  See  26  C.F.R.
§301.6231(a)(3)–1(b)  (listing  “whether  partnership  activities
have been engaged in with the intent to make a profit” as one
of  the  “legal  and  factual  determinations”  that  qualify  as
partnership items). As previously discussed, this regulation is
entitled to Chevron deference.
    Accordingly, we consider these predicate determinations
concerning the occurrence or nonoccurrence of tax‐motivated
transactions to be partnership items. See 26 U.S.C. §6231(a)(3).
Because these partnership‐level assessments are a necessary
predicate of a court’s later determination of whether penalty
interest is warranted (an affected item), we consider this later
determination to be partially attributable to partnership items.
Thus, we hold that §7422(h) deprives courts of subject‐matter
jurisdiction over the taxpayers’ penalty‐interest claims.
    We are mindful of  the fact that this holding places us in
tension with the Second Circuit, which held in Field v. United
States that §7422(h)’s jurisdictional bar on claims attributable
to partnership items does not apply to claims for refunds of
penalty interest. 328 F.3d 58, 59 (2d Cir. 2003). The recent trend
among  our  sister  circuits,  however,  has  been  to  treat  these
claims as at least  partially attributable  to partnership  items,
and thus within the purview of §7422(h). See, e.g., Prati, 603
F.3d  at  1309  (whether  a  transaction  “lack[ed]  economic
substance  …  is  directed  to  the  nature  of  the  partnership
transaction and therefore is barred by §7422(h)”); Duffie, 600
F.3d  at  383  (“Because  the  nature  of  a  partnership’s  activi‐
ties—whether they are sham transactions—is the partnership‐
item component of an affected item, the Duffies’ refund claim
is based on the determination of a partnership item.”); Keener,
16                                                            No. 12‐1212

551  F.3d  at  1366  (“[T]he  nature  of  a  partnership’s  transac‐
tion—and, specifically, whether a partnership transaction is a
‘sham’—is  a  partnership  item.”);  RJT  Invs.  X  v.  Comm’r,  491
F.3d 732, 738 (8th Cir. 2007) (“[T]he Tax Court correctly treated
as a partnership item its determination that [the creation of a
legal entity] is a ‘sham.’”). For the reasons listed above, we side
with this latter group of our sister circuits.
    The  taxpayers  claim  that  this  holding  runs  counter  to
courts’  “historical[]  recogni[tion]  that  §7422(h)  cannot  bar
jurisdiction  merely  because  the  assessed  underpayment  was
attributable to partnership items,” and that “[f]or §7422(h) to
bar jurisdiction, it is a refund, not an underpayment, that must
be  attributable  to  partnership  items.”  In  making  this  claim,
however, the taxpayers ignore Prati. 603 F.3d at 1308. More‐
over, the cases that that they cite in support of this claim do not
limit §7422(h)’s domain to refunds attributable to partnership
items. See Field, 328 F.3d 58, 59–60; Prochorenko v. United States,
243  F.3d  1359,  1362–63  (Fed.  Cir.  2001);  Alexander  v.  United
States, 44 F.3d 328, 331 (5th Cir. 1995). 
   Finally,  in  urging  us  to  reject  what  they  perceives  as  an
“overbroad” interpretation of 7422(h), the taxpayers point to
American Boat Co. v. United States, 583 F.3d 471 (7th Cir. 2009).2


2
    Although the taxpayers believe that American Boat’s approach “applies
equally to both … [the] limitations and penalty‐interest claims,” for brevity
we include this discussion only in addressing the penalty‐interest issue. We
note that the same rationale as we present here also applies to the their
argument  that  American  Boat  supports  their  position  concerning  the
limitations issue.
No. 12‐1212                                                         17

The taxpayers characterize American Boat as standing for the
proposition  that  “courts  in  partnership‐level  suits  have
jurisdiction  to  determine  only  the  partnership‐item  compo‐
nents; the penalty itself and its nonpartnership‐item compo‐
nents are resolved in later partner‐level proceedings.” But this
reading  of  American  Boat  contorts  our  holding  concerning  a
specific  defense  at  issue  in  that  case  into  a  grand  statement
concerning  our  application  of  §7422(h)  to  penalty‐interest
claims  more  generally.  In  American  Boat,  we  considered
whether raising the reasonable cause exception for underpay‐
ments, see 26 U.S.C. §6664(c), as a defense is properly consid‐
ered a partnership‐ or a partner‐level item, or both. 583 F.3d at
478. We determined that the reasonable‐cause defense could be
raised either by a partner in a partner‐level proceeding or by a
partnership in a partnership‐level proceeding. Id. at 480.
    The taxpayers urge us to follow a similar approach in the
instant case. But they do not address any potential similarities
between  the  classification  of  the  limitations  and  penalty‐
interest  claims  in  the  instant  case  and  classification  of  the
reasonable‐cause  defense  in  American  Boat.  Instead,  their
argument  boils  down  to  an  assertion  that,  since  we  held  in
American  Boat  that  the  reasonable‐cause  defense  was  not
exclusively  a  partnership  item,  id.  at  478–80,  we  therefore
ought to conclude in the instant case that the limitations and
penalty‐interest  issues  are  not  partnership  items.  Without
more, we do not think that this conclusion naturally flows from
the premise.
18                                                    No. 12‐1212

                                  C.
    The taxpayers also mount a separate challenge to the IRS’s
assessment  of  taxpayers  Joseph  and  Joann  Shanahan’s  tax
liability for the 1986 tax year. This challenge has its origins in
the following set of facts. On July 19, 2001, the Tax Court made
a decision concerning the 1986 tax liability for a partnership in
which  the  Shanahans  were  partners.  In  brief,  the  Tax  Court
found that the Shanahans had underpaid their tax liabilities
from  this  partnership  in  1986.  On  August  7,  2002,  the  IRS
mailed the Shanahans a document, labeled IRS Form 4549A,
which noted the size of the couple’s income tax deficiency and
the balance due. This document did not, however, specifically
indicate that it was a notice of computational adjustment or
state the length of time that the Shanahans had in which to
challenge the adjustment. On September 2, 2002, the IRS made
assessments  against  the  couple  based  on  this  Tax  Court
decision.  On  August  26,  2004—slightly  less  than  two  years
after the IRS made these assessments—the Shanahans filed a
refund claim.
    The taxpayers’ complaint alleged that the IRS had improp‐
erly assessed income tax against the Shanahans for the 1986 tax
year,  “because  the  IRS  applied  the  entire  adjustment  to
[Joseph] Shanahan’s distributive share of [a specific partner‐
ship’s]  loss  determined  by  the  Tax  Court  as  if  he  had  not
limited  his  claimed  deduction  under  the  ‘at‐risk’  rules.”  In
response, the IRS argued that the Shanahans’ refund claim was
time‐barred.
   The district court agreed with the IRS, and dismissed the
Shanahans’  claim  for  want  of  jurisdiction.  The  court  deter‐
No. 12‐1212                                                               19

mined that the six‐month statute of limitations for claims that
the  IRS  “erroneously  computed  any  computational  adjust‐
ment”  applied  to  the  Shanahans’  claim.  See  26  U.S.C.
§6230(c)(1)(A)(ii) (“a partner may file a claim for refund on the
grounds that the Secretary erroneously computed any compu‐
tational  adjustment  necessary”  for  certain  actions);  26
U.S.C.§6230(c)(2)(A) (stating that any claim under, inter alia,
subparagraph (1)(A) “shall be filed within 6 months after the
day  on  which  the  Secretary  mails  notice  of  computational
adjustment to the partner”). With this six‐month period having
expired, the court held that it lacked jurisdiction to entertain
the Shanahans’ claim. See United States v. Dalm, 494 U.S. 596,
608 (1990) (stating that, under principles of sovereign immu‐
nity, the terms of the United States’ consent to be sued “define
[the] court’s jurisdiction,” and that “[a] statute of limitations …
is one of those terms” (internal quotation omitted)).
    On appeal, the taxpayers argue that the general statute of
limitations  for  refund  claims,  26  U.S.C.  §6511(a),  ought  to
apply. This provision establishes a two‐ or three‐year limita‐
tions period for most claims for credit or refunds of overpay‐
ment,3 unless an exception applies. The six‐month period for
claims arising out of alleged IRS “erroneous comput[ations]
[of] any computational adjustment” in certain circumstances,
§6230(c), is one such exception. The taxpayers challenge the
application  of  §6230(c)’s  six‐month  statute  of  limitations  on
two fronts.


3
    The parties agree that, if our court were to find that 26 U.S.C. §6511(a)
supplies the relevant statute of limitations, then two years would be the
applicable length. 
20                                                       No. 12‐1212

    First,  the  taxpayers  argue  that  their  complaint  does  not
allege an erroneous computation of a computational adjust‐
ment, and that therefore the six‐month statute of limitations in
§6230(c)—which covers complaints alleging, inter alia, that the
IRS “erroneously computed any computational adjustment” in
certain  circumstances—does  not  apply.  Consequently,  they
continue,  their  claim  is  not  time‐barred.  In  making  this
assertion,  the  taxpayers  claim  that  the  phrase  “erroneous[]
comput[ations] [of] any computational adjustment,” §6230(c),
refers  exclusively  to  “math  errors.”  They  characterize  their
complaint  as  “not  based  on  mathematical  mistakes  but  on
substantive issues,” chief among them that the IRS erroneously
“include[d] in its tax computation an adjustment for a deduc‐
tion it acknowledge[d] the Shanahans did not claim.”
     The  taxpayers’  argument  that  the  phrase  “erroneously
computed  any  computational  adjustment”  only  refers  to
“mathematical  mistake,”  which  are  distinguishable  from
“substantive issues,” does not find support in statutory or case
law. A “computational adjustment” is defined as “the change
in  the  tax  liability  of  a  partner  which  properly  reflects  the
treatment  …  of  a  partnership  item.”  26  U.S.C.  §6231(a)(6).
Although  the  Code  does  not  provide  a  precise  definition  of
what constitutes an erroneous computation in this context, the
fact  that  the  provision  immediately  preceding  §6230(c)  is
entitled  “Mathematical  and  clerical  errors  appearing  on
partnership returns,” §6230(b), indicates that §6230(c) refers to
a  class  of  errors  that  is  distinct  from  “[m]athematical  and
clerical errors.” Accordingly, we reject the taxpayers’ assertion
that “‘erroneously computed’ can only rationally mean ‘made
a math error.’” The Code’s separate provisions for “math[] …
No. 12‐1212                                                         21

errors” and “erroneous[] comput[ations],” §6230(b) & (c), leads
us  to  the  opposite  conclusion.  See  Duffie,  600  F.3d  at  385–86
(holding  that  the  six‐month  limitations  period  applies  to
taxpayers’ claim that the IRS erroneously computed the exact
same adjustment as in the instant case). We hold that the six‐
month statute of limitations applies.
     Second, the taxpayers claim that the Form 4549A that the
Shanahans  received  from  the  IRS  did  not  provide  adequate
notice of the computational adjustments and that, therefore,
the six‐month period never began. To be considered adequate,
a notice of deficiency must (i) “advise the taxpayer that the IRS
determined that a deficiency exists for a particular year,” and
(ii)  “specify  the  amount  of  the  deficiency  or  provide  the
information necessary” to do so. Murray v. Comm’r, 24 F.3d 901,
903 (7th Cir. 1994). The Form 4545A mailed to the Shanahans
lists the existence and amount of the couple’s tax deficiency in
two places: Line 14 (“Deficiency‐Increase in Tax”) and the sub‐
line  in  Line  18  (“Total  Penalties”)  that  includes  the  phrase
“Underpayment attributable [to] Tax Motivated Transactions.”
The form therefore meets our standard for notice.
    Accordingly,  we  conclude  that  because  the  Shanahans
failed to file within this period, the district court correctly held
that it was barred from considering their complaint. 
                                 D.
   Finally, the taxpayers claim that the district court erred in
dismissing  their  complaint  for  want  of  jurisdiction  under
§7422(h) without first conducting “a full res judicata analysis.
They  call  our  attention  to  Duffie,  in  which  the  Fifth  Circuit
dismissed a similar tax refund suit. 600 F.3d 362. In that case,
22                                                       No. 12‐1212

the district court had determined that a prior agreed decision
in  the  Tax  Court  was  res  judicata,  id.  at  373,  and  that  the
Duffies’ failure to file a timely refund claim deprived the court
of  subject‐matter  jurisdiction,  id.  at  384.  The  Fifth  Circuit
adopted  the  lower  court’s  opinion,  verbatim,  as  its  own
opinion. Id. at 364. Significantly, the district court in Duffie first
conducted  a  lengthy  analysis  of  the  IRS’s  assertion  that  the
Duffies’ claim was barred by res judicata, id. at 372–82, and then
analyzed the IRS’s claims that the courts lacked subject‐matter
jurisdiction based on §7422 and on the Duffies’ failure to file
their  claim  before  the  statute  of  limitations  had  run,  id.  at
382–87. The court agreed with the IRS on both issues.
    The taxpayers in the instant case argue that, since the Duffie
court’s res judicata analysis preceded its jurisdictional analysis,
a  full  exposition  on  the  former  subject  is  necessary  before
courts can evaluate the latter. But there is no language in Duffie
to suggest that one analysis is in any way dependent on the
other. Instead, the court’s res judicata analysis and its jurisdic‐
tional analysis provide separate and independent bases for the
court’s grant of the IRS’s motion for summary judgment.
     Even  if  the  taxpayers’  characterization  of  Duffie  were
correct—and, we stress, it is not—this alleged authority from
our sister court would not be persuasive in our court. Lack of
subject‐matter  jurisdiction  is  an  immovable  impediment;  if
courts do not have jurisdiction to hear a case, then the outcome
is  a  foregone  conclusion,  rendering  superfluous  any  other
analysis that could conceivably occur prior to the jurisdictional
analysis. Therefore, the notion that, in circumstances such as
these, courts must or should conduct full res judicata analyses
before examining whether they possess the authority to hear
No. 12‐1212                                                               23

claims flies in the face of judicial economy considerations, not
to  mention common sense.4 Given these concerns, it  is  little
wonder that the Federal Circuit, when faced with strikingly
similar  cases  as  the  matter  before  us  today,  affirmed  lower‐
court dismissals for lack of subject‐matter jurisdiction under
§7422(h), without conducting “full” res judicata analyses. See
Prati, 603 F.3d at 1305; Keener, 551 F.3d at 1362–63). Accord‐
ingly, we reject the taxpayers’ claim that the district court erred
in not undertaking a more detailed res judicata analysis.
                                      III.
    The district court did not have subject‐matter jurisdiction
over the taxpayers’ claims. Their claims that the IRS’s assess‐
ments against them were untimely and improperly included
penalty  interest  are  barred,  since  these  determinations  are
attributable  to  partnership  items  over  which  courts  lack
subject‐matter  jurisdiction.  In  addition,  the  fact  that  the
Shanahans’ refund claim based on alleged IRS computational
errors  was  brought  well  after  the  period  established  by  the
relevant statute of limitations had run bars considerations of


4
    This statement does not imply, however, that courts cannot make any
inquiry into the identities of parties before them, and the status of these
parties’ claims, before dismissing for want of jurisdictions. Under 26 U.S.C.
§6226, federal courts have jurisdiction to consider appeals filed by partners
concerning partnership items that were adjudicated in IRS administrative
decisions. Because §6226 provides the only mechanism by which taxpayers
with certain claims can have their day in court, it seems sensible that some
inquiry into whether the taxpayers were considered parties in earlier §6226
actions would be needed before the court can determine whether §7422(h)
bars jurisdiction. This statement, however, is a far cry from the position
voiced by the taxpayers in the instant case. 
24                                                    No. 12‐1212

that claim. Finally, the district court was correct in determining
whether  it  had  jurisdiction  before  conducting  a  res  judicata
analysis; after the court had determined that it lacked jurisdic‐
tion, such analysis was unnecessary. Accordingly, we AFFIRM
the district’s court dismissal of the taxpayers’ complaint.